Citation Nr: 0819811	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-34 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran had active service from October 1943 until 
December 1945.  He died in September 2002.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in New Orleans, Louisiana.

This appeal is advanced on the docket of the Board due to the 
appellant's age.  38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To establish service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  The evidence must show that a service-connected 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

The veteran died in September 2002 at the age of 77.  The 
cause of death is listed on the death certificate as sepsis 
due to or as a consequence of post-traumatic stress disorder 
(PTSD).  An autopsy was not performed.  In response to a 
request to explain his conclusions, the physician who signed 
the death certificate provided a copy of the veteran's 
discharge/death summary from a private hospital which listed 
sepsis secondary to urinary tract infection and PTSD as 
"final diagnoses".
 
At the time of the veteran's death, service connection had 
been established for PTSD and major depressive disorder, 
evaluated as 100 percent disabling; scars of the left 
occipital area and the anterior lower lip, each rated 10 
percent disabling; and a noncompensably disabling scar of the 
left middle finger.  At the time of his death, the veteran 
was also in receipt of aid and attendance benefits.

The Board finds that the duty to assist requires that a VA 
medical opinion be provided with respect to the appellant's 
claim for benefits.  This is so because the record contains 
competent evidence, namely the death certificate, of a 
possible link between the condition which caused the 
veteran's death, sepsis, and his service-connected PTSD.  See 
Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  The requested 
medical opinion is "necessary to substantiate" her claim 
and there is a "reasonable possibility that [the medical 
opinion] would aid in substantiating the claim." See 38 
U.S.C. § 5103A(a).

In the context of a claim for DIC (Dependency and Indemnity 
Compensation) benefits, § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  Proper notice has not yet been 
provided to the appellant.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  The notice 
should include (1) a statement of the 
conditions for which the veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) the letter 
should also request that the appellant 
provide any evidence in her possession 
that pertains to the claim. 

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
an appropriate VA examiner.  After his or 
her review, the examiner must opine as to 
whether it is at least as likely as not 
that the veteran's death was related to 
service, and in particular, whether his 
service-connected PTSD and major 
depressive disorder contributed 
substantially or materially to the cause 
of death, sepsis. The rationale for any 
opinion expressed should be provided.

3.  Then, the RO should readjudicate the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue a supplemental statement of the case 
and provide the appellant and her 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

